DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 10-11 in the reply filed on 9/30/21 is acknowledged.
Claims 15-16, 18-19, 21-22, 24-25 and 30-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/21.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed October 05, 2021, May 28, 2021 and June 05, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5, is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Steele et al. (US 2015/0315434)and as evidenced by Mahapatra et al. (J. Nanobiotechnology (2011) 9:55).
With regards to instant claim 1, Steele teaches a biocompatible polymer (see claim 1), wherein the polymer is a polycaprolactone chain (see claim 2) and thus will have the repeating units of 
    PNG
    media_image1.png
    97
    178
    media_image1.png
    Greyscale
 (see as evidenced by Mahapatro et al. see pg 4, as required by instant claims 2) wherein the polymer comprises a diazirine wherein the diazirine is of formula 
    PNG
    media_image2.png
    63
    92
    media_image2.png
    Greyscale
 where R is a methyl group substituted with 1-3 halogens, X is  a 5-7 member ring, and Y is C1-C500, wherein R1-R5 is H and R6 is C=O as required by instant claims 3-4 and 5 (see pg 4, 0082-0098).
 Thus it is reasonable at the time the claimed invention was filed, one of ordinary skill in the art would have used the teachings of the Steele to practice the instant claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 2015/0315434)  in view of Hadba et al. (EP 1719530, Applicant’s IDS) and Bosisio et al. (EP 3162352, Applicant’s IDS)
Steele is applied here as above.  Further Steele teaches addition of solvents and drugs to the formulation (see 0138).
However Steele fails to teach the formulation as a liquid and also fails to teach 
Instant claims 8 and 11.

Bosisio teaches an electrocurable formulation comprising electromagnetic wave from 50-1500 (see 0056).  
It would have been obvious to one of ordinary skill in the art to have expanded the teachings of Steele incorporating the teachings of Hadba and Bosisio with a reasonable expectation of success that including the teaching of the above to formulate the claimed invention to form an adhesive with the same properties for various uses such as for surgery, for dental procedures.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615